     Case 2:17-cv-00326-JAM-EFB Document 61 Filed 05/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODERICK WILLIAM LEAR,                             No. 2:17-cv-326-JAM-EFB P
12                        Plaintiff,
13           v.                                          ORDER
14    D. AVILA, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 12, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Plaintiff and defendant

23   High Desert State Prison, specially appearing, have filed objections to the findings and

24   recommendations.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                         1
     Case 2:17-cv-00326-JAM-EFB Document 61 Filed 05/08/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed February 12, 2020, are adopted in full;

 3          2. For the reasons identified in the magistrate judge’s findings and recommendations, all

 4   claims in the third amended complaint, other than plaintiff’s ADA claim against High Desert

 5   State Prison, are dismissed without leave to amend; and

 6          3. This matter is referred back to the assigned magistrate judge to initiate service of

 7   process of the ADA claim against defendant High Desert State Prison pursuant to the Court’s E-

 8   Service pilot program for civil rights cases for the Eastern District of California

 9
     DATED: May 7, 2020
10
                                                   /s/ John A. Mendez____________              _____
11

12                                                 UNITED STATES DISTRICT COURT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
